DETAILED ACTION
The following Office action concerns Patent Application Number 16/097,874.  Claims 1-7 and 9-11 are pending in the application.
The applicant’s amendment filed November 25, 2020 has been entered.
The previous rejection of claims 1-7 and 9-11 under 35 USC 103 over Yokochi et al, Shinichiro et al and Hwang et al is maintained in this action and discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-7 and 9-11 are rejected under 35 USC § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filed.  In particular, the limitation “all the electroconductive 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Yokochi et al (EP 2669348, included in the applicant’s IDS) in view of Shinichiro et al (JP 2008-110391, included in the IDS).
Yokochi et al teaches a conductive adhesive composition comprising silver powder, thermoplastic resin, fluorine surfactant, and non-polar solvent (par. 10, 35, 63, 72, 70).  The amount of surfactant is 0.1-10 % by weight (par. 72). The thermoplastic resin includes polyethylene terephthalate, which is a polyester resin (par. 63).  The solvent includes cyclohexane (par. 70).  The conductive paste is applied by 
The composition further comprises a low melting solder powder including bismuth.  Bismuth is not electroconductive as that term is defined in the instant specification because it does not increase conductivity of the composition when silver is the conductive powder.
Yokochi is silent with respect to the specific type of fluorine surfactant.  Yokochi et al does not teach that the fluorine surfactant is insoluble in water.
However, Shinichiro et al teaches a conductive adhesive composition comprising a fluorochemical surfactant (par. 3, 9).  The fluorochemical surfactant comprises perfluoroalkyl groups and ethylene oxide groups (par. 9).  The fluorochemical surfactant is an oligomer (par. 9).  The surfactant provides improved printing ability for the paste composition (par. 3, 11).
Yokochi and Shinichiro both teach conductive adhesive compositions containing fluorine surfactant.  Yokochi is silent with respect to the specific type of fluorine surfactant.  Shinichiro teaches a specific fluorosurfactant which improves printing performance of the paste.  A person of ordinary skill in the art would have been motivated by design need to combine the fluorosurfactant of Shinichiro with the composition of Yokochi in order to obtain a conductivie adhesive composition having improved printing performance.

The amount of fluorine in the fluorochemical surfactant of Shinichiro is about 61 % by weight, based on a molecule containing two units of formula (1) and 5 units of ethylene oxide (par. 9).  The amount of fluorine surfactant in the paste is 0.1-10 % (Yokochi, par. 72).  Therefore, the amount of fluorine in the composition is at least (61%)(0.1%)=610 ppm, which is within the claimed amount of at least 40 ppm.  
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Yokochi et al in view of Shinichiro et al and further in view of Hwang (US 4,619,715).
Yokochi in view of Shinichiro teaches a conductive adhesive comprising thermoplastic polyethylene terephthalate resin as described above.  Yokochi in view of Shinichiro does not teach that the resin is saturated.
However, Hwang teaches a solder (adhesive) paste comprising a polyethylene terephthalate binder (col. 7, lines 50-52).  The 
Yokochi in view of Shinichiro teaches a conductive adhesive (solder) paste comprising polyethylene terephthalate resin, but Yokochi in view of Shinichiro is silent regarding whether the resin is saturated.  Hwang teaches a solder paste comprising a saturated polyethylene terephthalate resin binder which provides several useful properties to a solder paste (col. 5, lines 11-24).  A person of ordinary skill in the art would have been motivated to combine the saturated polyethylene terephthalate resin of Hwang with the conductive adhesive paste of Yokochi in view of Shinichiro in order to obtain a conductive adhesive paste containing a resin binder which provides improved properties to the paste.
Response to Arguments
The applicant argues that the conductive adhesive composition of Yokochi et al requires a low melting solder powder which is not the electroconductive silver powder required by the instant claims.  The instant claims recite a conductive adhesive composition comprising electroconductive particles, resin, solvent and surfactant.  The term “comprising” means that the composition may include additional components to those claimed.  The presence of an additional low melting 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571)-270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 3, 2021